internal_revenue_service number release date index number ----------------------- -------------------------- ------------------------- - re private_letter_ruling request department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-127926-04 date date legend husband wife date trust child trust child year year company dollar_figurea dollar_figureb law firm date ------------------- ------------------------ ------------------------ ------------------------------------------------------- -------------------- ---------------------------------------------------------- ------------------------ ------- ------- -------------------------- ------------ ------------ ------------------------------------------------------ ------------------------ this is in response to your authorized representative’s letter dated date dear --------------- requesting an extension of time pursuant to sec_2642 of the internal_revenue_code code and sec_301_9100-3 of the procedure and administration regulations to make allocations of husband’s and wife’s respective generation-skipping_transfer gst tax exemptions the facts and representations submitted are summarized as follows on date husband created trust for the benefit of child and her descendants and trust for the benefit of child and her descendants plr-127926-04 in year and year husband and wife transferred company stock valued at husband died on date wife and husband’s estate now request that an sec_2601 imposes a tax on every generation-skipping_transfer a generation- sec_2602 provides that the amount of the tax is the taxable_amount multiplied dollar_figurea and dollar_figureb respectively to each of trust and trust husband and wife retained law firm to prepare their form sec_709 united_states gift and generation-skipping_transfer_tax returns for year and year the returns reported the transfers to trust and trust and reflected husband’s and wife’s intention to treat the transfers as being made one-half by each pursuant to sec_2513 however in preparing the returns law firm failed to allocate husband’s and wife’s gst exemptions to the year and year transfers to trust and trust extension of time be granted under sec_2642 and sec_301_9100-3 to make allocations of their respective gst exemptions with respect to the year and year transfers to trust and trust and that the allocations be effective as of the dates of the original transfers skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 united_states gift and generation-skipping_transfer_tax return sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter within the meaning of sec_2632 provides that any allocation by an individual of his or her gst sec_2631 in effect at the time of the transfer provides that for purposes of sec_26_2632-1 of the generation-skipping_transfer_tax regulations sec_26_2652-1 provides that in the case of a transfer with respect to sec_2642 provides that in determining whether to grant relief the sec_2652 provides that if under sec_2513 one-half of a gift is treated as sec_2642 provides generally that the secretary shall by regulation plr-127926-04 sec_2001 and such allocation shall be effective on and after the date of such transfer prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of chapter which the donor’s spouse makes an election under sec_2513 to treat the gift as made one- half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_301_9100-3 provides that a taxpayer is deemed to have acted plr-127926-04 revenue bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made with respect to the transfers made by husband and wife to trust and trust in year and year we conclude that the requirements of sec_301_9100-3 have been satisfied therefore we grant an extension of time of days from the date of this letter for wife and husband’s estate to make allocations of their respective gst exemptions to the year and year transfers to trust and trust the allocations will be effective as of the dates of the transfers and the gift_tax values of the transfers will be used in determining the amount of gst_exemption to be allocated to each transfer the allocations of husband’s and wife’s gst exemptions should be made on except as specifically ruled herein we express or imply no opinion on the federal supplemental form sec_709 and filed with the internal_revenue_service center cincinnati oh copies of this letter should be attached to each supplemental form_709 copies are enclosed for this purpose tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to trust and trust provides that it may not be used or cited as precedent letter is being sent to your authorized representative this ruling is directed only to the taxpayer s requesting it sec_6110 in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and plr-127926-04 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy of letter copy for purposes cc
